Case 3:21-cv-00902-RNC Document1 Filed 06/30/21 Page 1 of 15

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

MOHAMMAD ABOUAKAR : CIVIL ACTION NO.:
Plaintiff :

RED THREAD SPACES, LLC :
Defendant : June 30, 2021
COMPLAINT
FIRST COUNT:
li At all times relevant thereto, the Plaintiff, Mohammad Abouakar. is an

individual residing in West Haven, Connecticut, who was employed by the Defendant,
Red Thread Spaces, I.LC as Director, Field Operations & Move Services for 22-1/2 years
The Plaintiff is a Lebanese male, over 61 years of age and of Muslim faith.

2, Atall times relevant hereto, the Defendant was doing business in North
Haven, Connecticut,

3, On November 13, 2020. Plaintiff was terminated from Red Thread. LLC
in North Haven, Connecticut after 22 years of service due to unlawful discrimination
based on his place of birth, race, ethnic origin, age and religion, Plaintiff is a 61 year old
Lebanese, Muslim male who was a high-income producer and generated high sales
revenue for the company. Plaintiff was discriminated against in violation of the Civil
Rights Acts of 1866, 1871, 1964 and 1991, 42 U.S.C. $1985, et seg, the Age
Discrimination in Employment Act of 1967. 29 U.S.C. 621 to 623 (including Amendment
contained in Older Workers” Benefit Protection Act, Public Law 101-433 [1990]), and

the Connecticut Fair Employment Practices Act (“CFEPA™). C.G.8.§§ 46A4-60(a)( 1&4).
Case 3:21-cv-00902-RNC Document1 Filed 06/30/21 Page 2 of 15

4, On or about December 30, 2020, Plaintiff filed a Complaint or Charge with the
Connecticut Commission on Human Rights and Opportunities (hereinafter “CHRO™) and
Equal Employment Opportunities Commission (herein “EEOC’). alleging
Discrimination based on race. age, place of birth, religious creed and national origin, in
violation of the Civil Rights Acts of 1866, 1871. 1964 and 199] - 42 ULS.C. §1985- et
seq. the Age Discrimination in Employment Act of 1967, 29 U.S.C. 621 to 623
(including Amendment contained in Older Workers’ Benefit Protection Act. Public Law
101-433 [1990]). and the Connecticut Fair Employment Practices Act (°CFEPA").
C.G.S.8§ 46A-60(a( 1&4).

5. A copy of the Charge of Discrimination is attached hereto as Exhibit “A”.
Plaintiff obtained a Release of Jurisdiction, dated May 24, 2021, giving him until
August 24, 2021 to file a lawsuit against the Defendant. (A copy of Release of
Jurisdiction is attached hereto as Exhibit “B”.) This Action is timely filed inter-alia. as
an employment discrimination, racial/ethnic discrimination, religious creed
discrimination, and national origin discrimination case in this court, as they are Federal
questions.

SECOND COUNT:

I-53. Paragraphs | through 5 are repeated and realleged.

6. Plaintiff was discriminated against, treated differently from other
employees based on his race. ethnicity, age and religion in violation of the Civil Rights
Acts of 1866, 1871, 1964 and 1991, 42 U.S.C. §1985- et seq, the Age Discrimination in

Employment Act of 1967, 29 U.S.C. 621 to 623 (including Amendment contained in

bo
Case 3:21-cv-00902-RNC Document1 Filed 06/30/21 Page 3 of 15

Older Workers’ Benefit Protection Act. Public Law 101-433 [1990]), and the Connecticut
Fair Employment Practices Act (“CFEPA”). C.G.S.8§ 46A-60(a)(1&4).
THIRD COUNT:
I-6. Paragraphs 1 through 6 of Count Two are repeated and realleged.

7. The acts and Practices of the Defendants violated C.G.8.$§ 46a-
60(a)(1&4), the Connecticut Fair Employment Practices Act.

8. The Plaintiff has been damaged thereby.
A Jury Trial is demanded,

Hereof fail not but of this writ with your doings thereon make due service and return
according ta law.

Dated: June 30, 2021
Stratford. Connecticut

THE PLAINTIFF,
MQHAMMAD ABOUAKAR

By: a Bees :

Kenneth A. Beck, Esq.
BECK & BECK, LLC

83 Booth Street

Stratford, CT 06614

Tele. No.: (203) 375-2292
Fax No.: (203) 378-5263
E-Mail: — beck and beck@sbeglobal.net
Federal Bar #CT08701

law
Case 3:21-cv-00902-RNC Document1 Filed 06/30/21 Page 4 of 15

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

MOHAMMAD ABOUAKAR : CIVIL ACTION NO.:
Plaintiff :

Vv.

RED THREAD SPACES, LLC :
Defendant : June 30, 2031

AMOUNT IN DEMAND
The amount. legal interest or property in demand is FIFTEEN THOUSAND
($15,000.00) DOLLARS or more, exclusive of interest and costs.

THE PLAINTIFF,
MOHAMMAD ABOUAKAR

Kenneth A. Beck, Esq. =

BECK & BECK, LLC

$3 Booth Street

Stratford, CT 06614

Tele. No.: (203) 375-2222

Fax No.: (203) 378-5263

E-Mail: beck and beck@sbeglobal.net
Federal Bar #CTO8701

 
Case 3:21-cv-00902-RNC Document1 Filed 06/30/21 Page 5 of 15

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

MOHAMMAD ABOUAKAR : CIVIL ACTION NO.:
Plaintiff :
v.
RED THREAD SPACES, LLC :
Defendant : June 30, 2021

JURY TRIAL DEMAND
The Plaintiff, Mohammad Abouakar, demands Trial by Jury.

THE PLAINTIFF,
ly AMMAD ABOUAKAR

<a

Kenneth A, Beck, Esq.

BECK & BECK, LLC

83 Booth Street

Stratford, CT 06614

Tele. No. (203) 375-2222

Fax No. (203) 378-5263

E-Mail: beckandbeckd/sbeglobal.net
Federal Bar #CTO8701

 

Lt)
Case 3:21-cv-00902-RNC Document1 Filed 06/30/21 Page 6 of 15

EXHIBIT “A”
Case 3:21-cv-00902-RNC Document1 Filed 06/30/21 Page’? of 15

STATE OF CONNECTICUT
COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES

AFFIDAVIT OF ILLEGAL DISCRIMINATORY PRACTICE

 

 

 

 

 

 

 

 

 

FOR CHRO USE ONLY

Case No. a] 3039) Dates 2a| 30 lao

EEOC Ne. : .

My name Is: /MtHAMM AD L A BOUAKAR

My mailing address Is: 2,

My telephone number Is: (doi) Chit?

My email address |s: fniddmmidabeag heer 0 Gmail - Com

The raspondent is. Red thwiagd S$, Pe Cer LEC

Whose business address js: g Alertiauen C Y¥7S
l was ..

(include the date of the Sater taken against you. If ongolng, write "ongalng”.)
BX discriminated against in farms and condilions

 

 

 

 

 

 

 

 

terminated J) tepals % not hired/promoted
O suspended given unequal dutlas
C1 placed on probation : harassed
O demoted sexually harassed
O warned QO earning different pay
QO given a poor evaluation QO eonstructively dlecharged
O danled a ralse 1 retallated against
0 iegs trained © transferred
O denied an office O given difficult assignment
DX denied equal servicefs) C not recalled 2
O other: _ _.
| believe that my...
(Identify the protected class status you believe you were discriminated against because of)
Race ; QO Mental disability
CQ Color OC intellectual disability
BK Religious creed Q Learning disability
Age Ol Physical disability
Ol Gender identity/expression O Veteran status
QO Marital status Ol Prior criminal conviction
BR National origin QO sexual erlentation
O Sex OMale © Female QO Pragnancy
CO Ancestry C Lawful eouree of Income
QO Other: © Genatic Information Se

 

Q Previous opposition to discriminatory conduct

 

Wes/Were In part a factor(s) In this action,

 
Case 3:21-cv-00902-RNC Document1 Filed 06/30/21 Page 8 of 15

STATE OF CONNECTICUT
COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES

 

 

 

 

THIS icin TO BE FILLED OUT BY CHRO STAFF

 

 

 

The respondent violated the following statutes and acts Eeted below, as amended, enforced through

CONN. GEN. STAT. § 46-58(a) if applicable:

ee CONN, GEN. STAT, § 45a-60/6)/1)
CONN. GEN. STAT.§ 46a-80(b)(4)
CONN. GEN, STAT. § 462-80(b)(5)
CONN. GEN. STAT. § 48a-60(b)(7)
CONN. GEN. STAT. § 462-60(6)(8)
CONN. GEN. STAT. § 462-84
CONN. GEN. STAT. § 462-70
CONN, GEN. STAT. § 46-71.
CONN. GEN. STAT. § 462-80
CONN. GEN, STAT. § 464-81

GHEE ooo oO

O

Other

(y” Title Vil of the Civil Rights Act of 1964, 42
U.S.C. § 2000e-2 (cite for 15 or more
individuals employed)

ty Aae Discrimination in Employment Act of
1967, 29 U.S.C. §§ 621-634 (cite for 20 or
more individuals employed)

() #=Americans with Disabilities Act, 42 U.S.C. §
12101 et seq.

OO Equal Pay Act of 1964, U.S.C. § 206
Section 504 of the Rehabilitation Act of 1973

O

 

 

 
Case 3:21-cv-00902-RNC Document1 Filed 06/30/21 Page 9 of15

AFFIDAVIT OF MOHAMMAD ABOUAKAR

I, Mohammad Abouakar, being duly swom, hereby depose and state as follows:

1

2.

s

10.

11.

12.

Tam over the age of 18 years and believe in the obligation of an oath.
My date of birth is August 4, 1959. Iam 61-1/2 years old.

I was born in Lebanon;

My religion is Muslim;

T earned two BA degrees and a Masters degree in engineering at the
University of Bridgeport;

I was hired on May 4, 1998 by BKM Total Office, which became Red Thread:

The company is broken down by department. My department was furniture.
My position was Director, Field Operations & Move Services:

I was terminated on November 13, 2020:
The reason given for my layoff was a decrease in business due to Covid-19:

Ido not agree with that, I have brought in more business after Covid-19 than
before;

I believe I was discriminated against by the company in the following ways:

a. Chris Jackman (Black, African American) was given a Director position
2-3 years ago.

b. I started as a project manager and promoted to Director of Field
Operations & Move Services about 18 years ago. I have not been given a
raise since.

¢. In April 2020, Chris Jackman was promoted and made my boss. I felt that
this was racial. Jackman has always been hostile to me. I believe this is
ethnic or religious bigotry.

d, I tried to call Senior V.P of Sales, VP. of Teasury (person that does

commission) many times, but noone called me back. I did not call Human
Resources because I knew nothing would happen and I feared I would lose
my job.

é
Case 3:21-

cv-00902-RNC Document 1 Filed 06/30/21 Page 10 of*?5

Jackman treated me differently than other managers. He questioned my
expense report, while no one else was and he openly accused me and
former VP of embezzlement in a meeting. I tried to speak to him many
times about jobs and he was not receptive, He never involved me in any
Operations issues, All Operations employees started treating me
differently after he became Director;

The company took my longstanding accounts away from me and made
them house accounts, and split my commission among other sales people.
This did not happen to anyone else, to my knowledge:

I believe this is because I am close to retirement age;

The company offered one of my co-workers, who was there 23 years, 12
weeks of severance pay to retire early at 66 years old, he was let go the
same day I was;

I was told there was no money for me for severance;

The company has said publicly that they are doing very well now. I was
in a meeting two weeks before my termination and they stated that. One
week after termination I was told by other employees they had a town hall
meeting and they stated they were profitable every month for the last five
months; and

The company has been discriminating against me because of my religion
and ethnic background, They have told me not to use my legal name,
Mohammed. A top executive actually told me I should change my name —

I thought it was a joke.
Mohammad Abouakar
Swormi to before me this
30" day of December, 2020
|
No Public

A eer ee es =
wats afl NHOSMHELS

ROTARY Peps te

AS Sh mS Kage

Sieve
elodd

7
2
Case 3:21-cv-00902-RNC Document1 Filed 06/30/21 Page #4 ofS © ¢!

STATE OF CONNECTICUT
COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES

| request the Connecticut Commission on Human Rights and Opportunities investigate my complaint,
secure for me my rights as guaranteed to me under the above-cited laws and secure for me any remedy to
which | may be entitled.

re being duly sworn, on oath, states that s/he is the Complainant herein:
that's/he has read the foregoing complaint and knows the content thereof; that the same is true of her/his
own knowledge, except as to the matter herein stated on information and belief and that as to these matters
s/he believes the same to be true,

Dated in dojo on this Jota ak Netew

   

Complainant's Slgnatu

Subscribed and sworn before me on raf 30 [ gO go.

Date

Notary ant OP of the Superior Court

My commission expires: ns lgoaa

VANET A MOBC; Jeep

Me GT 4aY Pr a
RY COuMssicg, YELIC
EAPRSE 773
ase

(Lew mail out complaint WEBOC OL/OL/O)
:21-cy- - Document.1 Filed 06/30/21 Page 12 of 15
EEDS Fora sarang aSe a WS EGial Employment Opportunity Commission

 

PERSON FILING CHARGE

 

 

Mohammad Abouakar
THIS PERSON (check one or both)
Claims To Be Agorieved
wae ES LLC cl is Filing on Behalf of Other(s}
North Haven, CT 06473 EFOC CHARGE NO.

16A-2021-00399

 

| ___| | FEPACHARGE NO.

2130297

 

 

NOTICE OF CHARGE OF DISCRIMINATION wn surispiction WHERE A FEP AGENCY WILL INITIALLY PROCESS
(See fhe enclosed for additions! information)

THIS 1S NOTICE THAT 4 CHARGE OF EMPLOYMENT DISCRIMINATION UNDER
Title VII of the Civil Rights Act (Tite Vil) [] The Equal Pay Act (EPA) [| The Americans with Disabilitias Act (ADA)

[X_] The Age Discrimination in Employment Act (ADEA) [__] the Genetic information Nandiscrimination Act (GINA)
HAS BEEN RECEIVED BY
[| The EEOC and sent for initial Processing to

 

{FEP Agency)
The Connecticut Comm. On Human Rights & Opportunities and sant to EEOC for dual filing purposes.

(FEP Agency)

While EEQC has jurisdiction (upon expiration of any deferral requirement if this is a Title Vil, ADA or GINA charge) to investigate this
charge, EEOC may suspend its investigation and await the issuance of the Agency's final findings and orders. These findings and
orders will be given weight by EEOC in making its own determination as to whether reasonable cause exists to believe that
discrimination has occurred.

You are therefore encouraged to cooperate fully with the Agency. All facts and evidence provided by you to the Agency will be
considered by EEOC when it reviews the Agency's final findings and orders, In many cases EEOC will take no further action, thereby
avoiding the necessity of an investigation by both the Agency and EEOC. This likelihood is increased by your active cooperation with
the Agency,

As a party to the charge, you may request that EEOC review the final findings and orders of the above-named Agency,

For such a request to be honored, you must notify EEQC in writing within 15 days of your receipt of the Agency's final decision and
order. If the Agency terminates its proceedings without issuing a final finding and order, you will be contacted further by EEOC.
Regardless of whether the Agency or EEOC processes the charge, the Recordkeeping and Non-Retaliation provisions of the statutes
as éxplained in the enclosed information sheet apply.

For further correspondence on this matter, please use the charge number(s) shown above,

 

Enclosure(s): Copy of Charge

 

 

CIRCUMSTANCES OF ALLEGED DISCRIMINATION

[_] Race [] corer [_] sex [7] Retsion [_] Nations! origin [4 Ace [_] ciseoity [7] etataton [__] Senet internation [_] omer

See enclosed copy of charge of discrimination.

 

 

Date Name / Title of Authorized Official Signature

Judy A. Keenan,
January 21, 2024 District Director

 

 

 

 
Enclosure with EASE 3:21-cv-00902-RNC Document 1 Filed 06/30/21 Page 13 of 15
Fonm 131-4 (11/09)

INFORMATION ON CHARGES OF DISCRIMINATION

EEOC RULEs AND REGULATIONS

Section 1601.15 of EEOC's regulations provides that persons or organizations charged with employment
discrimination may submit a statement of position or evidence regarding the issues covered by this charge.

EEOC's recordkeeping and reporting requirements are found at Title 29, Code of Federal Regulations (29 CFR):
29 CFR Part 1602 (see particularly Sec. 1602.14 below) for Title VII and the ADA; 29 CFR Part 1620 for the EPA:
and 29 CFR Part 1627, for the ADEA. These regulations generally require respondents to preserve payroll and
personnel records relevant to a charge of discrimination until disposition of the charge or litigation relating ta the
charge, (For ADEA charges, this notice is the written requirement described in Part 1627, Sec. 1627.3(b)(3),
-4(a)(2) or .5(c), for respondents to preserve records relevant to the charge — the records to be retained, and for
how long, are as described in Sec. 1602.14, as set out below). Parts 1602, 1620 and 1627 also prescribe record
retention periods — generally, three years for basic payroll records and one year for personnel records.

Questions about retention periods and the types of records to be retained should be resolved by referring to the
regulations.

Section 1602.14 Preservation of records made or kept. .... Where a charge ... has been filed, or an action
brought by the Commission or the Attorney General, against an employer under Title Vil or the ADA, the
respondent ... shall preserve ail personnel records relevant to the charge or the action until final disposition of the
charge or action. The term personnel records relevant to the charge, for example, would include personnel or

similar to that held or sought by the aggrieved person and application forms or test Papers completed by an
unsuccessful applicant and by all other candidates or the Same position as that for which the aggrieved person
applied and was rejected. The date of final disposition of the charge or the action means the date of expiration of
the statutory period within which the aggrieved person may bring [a lawsuit] or, where an action is brought
against an employer either by the aggrieved person, the Commission, or the Attorney General, the date on which
such litigation is terminated.

NOTICE OF NON-RETALIATION REQUIREMENTS

Section 704(a) of Title VII, Section 207(f) of GINA, Section 4(d) of the ADEA, and Section 503(a) of the ADA
provide that it is an unlawful employment practice for an employer to discriminate against present or former
employees or job applicants, for an employment agency to discriminate against any individual, or for a union to
discriminate against its members or applicants for membership, because they have opposed any practice made
an Unlawful employment practice by the statutes, or because they have made a charge, testified, assisted, or
participated in any manner in an investigation, proceeding, or hearing under the statutes. The Equal Pay Act
contains similar provisions. Additionally, Section 903(b) of the ADA prohibits coercion, intimidation, threats, or
interference with anyone because they have exercised or enjoyed, or aided or encouraged others in their
exercise or enjoyment, of rights under the Act.

Persons filing charges of discrimination are advised of these Non-Retaliation Requirements and are instructed to
notify EEOC if any attempt at retaliation is made. Please note that the Civil Rights Act of 1991 provides
substantial additional monetary provisions to remedy instances of retaliation or other discrimination, including, for
example, to remedy the emotional harm caused by on-the-job harassment.

NoTice REGARDING REPRESENTATION BY ATTORNEYS
Aithough you do not have to be represented by an attorney while we handle this charge, you have a right, and

may wish to retain an attorney to represent you. If you do retain an attorney, please give us your attorney's
name, address and phone number, and ask your attorney to write us confirming such representation.
Case 3:21-cv-00902-RNC Document 1 Filed 06/30/21 Page 14 of 15

EXHIBIT “B”
Case 3:21-cv-00902-RNC Document 1 Filed 06/30/21 Page 15 of 15

STATE OF CONNECTICUT
COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES

Mohammad Abouakar
COMPLAINANT CHRO No. 2130297

Vs. EEOC No. 16A-2021-00399

Red Thread Spaces LLC
RESPONDENT

RELEASE OF JURISDICTION

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-dentified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN, GEN.
STAT. § 46a-100 against the Respondent in the Superior Court for the judicial district in which the
discriminatory practice is alleged to have occurred, in which the Respondent transacts business or in which
the Complainant resides. If this action involves a state agency or official, it may be brought in the Superior
Court forthe judicial district of Hartford,

A copy of any civil action brought pursuant to this release must be served on the Commission at RO cLgov or
at 430 Columbus Blvd. Suite 2, Hartford. CT 06103 at the same time all other parties are served. Electronic
service is prefered. THE COMMISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT
TO CONN. GEN. STAT. § 462-108,

The Complamant must bring an action in Superior Court within 90 davs of receipt of this release and within
two years of the date of filing the complaint with the Commission unless circumstances tolling the
statute of limitations are present.

‘ : A fe pete ie
2 at ‘ pa

“

 

DATE: May 24, 2021 Tanya A. Hughes, Executive Director

Service:
Complainant's counsel! kabeckesqi@yahoo.com
Respondent's counsel: hmurravidimecarter.com

   
